Case 1:20-cv-01115-PKC-VMS Document 7 Filed 06/22/20 Page 1 of 2 PageID #: 111


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
LINDA SANDERS-PEAY,
                                                                    NOT FOR PUBLICATION
                                Plaintiff,

                  - against -                                      MEMORANDUM & ORDER
                                                                    20-CV-01115 (PKC) (VMS)
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                                Defendant.
---------------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         On February 26, 2020, Plaintiff Linda Sanders-Peay commenced the instant pro se action

against Defendants the New York City Department of Education (“DOE”) and the Parent Teacher

Association District 16K021 (Crispus Attucks Elementary) (“PTA”), alleging employme nt

discrimination claims pursuant to Title VII, the Age Discrimination in Employment Act (the

“ADEA”), and the Americans with Disabilities Act (the “ADA”). By Memorandum and Order

dated March 6, 2020, the Court granted Plaintiff’s request to proceed in forma pauperis, allowed

the action to proceed against Defendant DOE, and dismissed the action as to Defendant PTA with

leave to amend within 30 days if Plaintiff chose to pursue her claims against the PTA under Title

VII, the ADEA, or the ADA. By letter dated June 11, 2020, Plaintiff has withdrawn her claims

against the PTA. (See Dkt. 6.) Accordingly, this action shall proceed as to the DOE.

        The Clerk of Court is respectfully directed to amend the caption as set forth above and

prepare a Summons for Defendant DOE. The United States Marshals Service is respectfully

directed to serve the Summons and Complaint on Defendant DOE as soon as practicable after the

Chief Judge of the Eastern District of New York lifts the suspension of service by the United States

Marshals Service. The Clerk of Court shall also mail a courtesy copy of this Order along with the

summons and complaint to the Corporation Counsel for the City of New York, Special Federal
                                           1
Case 1:20-cv-01115-PKC-VMS Document 7 Filed 06/22/20 Page 2 of 2 PageID #: 112


Litigation Division.   This case is referred to the Honorable Vera M. Scanlon, United States

Magistrate Judge, for pretrial supervision. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith, and therefore in forma pauperis

status is denied for the purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 444–45

(1962).

                                                    SO ORDERED.

                                                    /s/ Pamela K. Chen
                                                    Pamela K. Chen
                                                    United States District Judge

Dated: June 22, 2020
       Brooklyn, New York




                                                2
